DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “LISTING OF TO THE CLAIMS” are now replete with vague and indefinite issues caused by the amendment/changes to the claim language.  The applicant is respectfully requested to pay very close attention to these issues when amending or making changes to the claim language. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  There is lack of relationship between the newly cited “analytics application” and the rest of the claims.  The claim 1 introduces this analytics application .
Claim 2-7 depend from claim 1.
Claims 8-14 recite parallel issues as claims 1-7 above.
Claim 15-20 also recite parallel issues as claims 1-7 above.
Method Claim 8 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The newly recited functions/steps of “generate session associated data items, and provide an action plan queue to the sales representative” in claim 8 needs to be separated out as distinct functions/steps if such is the case; and not grouped with the “monitoring” function/step.
Claim 9-14 depend from claim 8.
Claim 1 recites the limitation "the data items" in line 10.  Due to the amendment, there is now unclear antecedent basis for this limitation in the claim.  The claim needs to clearly distinguish “data items” in line 3 and “session associated data items” in line 7.
Claim 2-7 depend from claim 1.
Claims 8-14 recite parallel issues.
Claim 15 recites the limitation "the data" in line 10.  Due to the amendment, there is now insufficient antecedent basis for this limitation in the claim.
Claims 16-20 depend from claim 15.
Claim 1 further recites the limitation "the at least one action plan queue" in the penultimate line.  Due to the amendment, there is now unclear antecedent basis for this 
Claims 2-7 depend from claim 1.
Claims 8-14 recite parallel issues.
Claims 15-20 recited parallel issues.
Allowable Subject Matter
Claims 1-20, as best understood, would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s amendments/arguments, filed April 26, 2021 and May 3, 2021, with respect to the rejection(s) of claim(s) 1-20 applied in the Office action of March 2, 2021 have been fully considered and are persuasive.  Therefore, those rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth above and necessitated by the amendment.  
Also, numerous attempts were made to reach out to the attorney of record Thomas B. Hayes, Reg. No. 45,688, on August 4, 2021 but to no avail, in order to possibly resolve the new ground(s) of rejection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




								/HARRY S HONG/                                                                                      Primary Examiner, Art Unit 2652                                                                                                                  
August 4, 2021